IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1412-11


JOHNNY DAVIS, Appellant
 
v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

NUECES COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of forgery and was sentenced to confinement for two
years in a state jail facility.     The Court of Appeals affirmed the conviction. Davis v.
State, (Tex. App. -- Corpus Christi, No. 13-10-00560-CR, delivered June 30, 2011). 
Appellant's petition for discretionary review was dismissed as untimely filed on October
5, 2011.  Appellant has filed a motion for rehearing requesting reinstatement of his
petition so that it will be considered by this Court.  Appellant's motion for rehearing is
granted.  His petition filed in this Court on September 20, 2011, is reinstated as of
November 9, 2011, and will be considered in accord with Tex.R.App.P. 68. 

Delivered November 9, 2011
Do not publish